Citation Nr: 1400090	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  13-03 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of service connection for an acquired psychiatric disability, to include schizoaffective disorder and psychotic disorder not otherwise specified (NOS).  


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney at Law


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1997 to January 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's notice of disagreement was received in May 2011.  A statement of the case was issued in December 2012, and a substantive appeal was received in February 2013.

The issue of entitlement to service connection for an acquired psychiatric disability, to include schizoaffective disorder and psychotic disorder NOS, (under a merits analysis) is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  A December 2004 rating decision denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disability, to include schizoaffective disorder and psychotic disorder NOS.  The Veteran did not file a notice of disagreement, and new and material evidence was not received within one year of the December 2004 determination.    

2.  Since the December 2004 rating decision denying service connection for an acquired psychiatric disability, to include schizoaffective disorder and psychotic disorder NOS, evidence relating to an unestablished fact necessary to substantiate the claim and which is neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim has been received


CONCLUSIONS OF LAW

1.  The December 2004 rating decision denying service connection for an acquired psychiatric disability, to include schizoaffective disorder and psychotic disorder NOS, is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disability, to include schizoaffective disorder and psychotic disorder NOS.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  The Board notes that here is no need to undertake any review of VCAA compliance with regard to the issue of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disability, to include schizoaffective disorder and psychotic disorder NOS, because the issue is being reopened.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  There is, therefore, no harm to the Veteran as a result of any deficiency of Kent notice.  It is anticipated that any VCAA deficiencies will be remedied by the actions directed on remand. 

II. New and Material Evidence

The Veteran's original claim of entitlement to service connection for an acquired psychiatric disability, to include schizoaffective disorder and psychotic disorder NOS, was denied in December 2004 on the basis that there was no evidence of a nexus between the Veteran's acquired psychiatric disabilities and active service.  Although notified of the RO's decision and of his right to appeal, the Veteran did not initiate an appeal of that decision.  See 38 C.F.R. § 20.200.  Moreover, he did not submit new and material evidence within one year of the December 2004 rating decision.  Accordingly, the December 2004 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

However, a final decision shall be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The standard of whether new and material evidence raises a reasonable possibility of substantiating a claim is a "low threshold."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

In December 2004, the RO denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disability, to include schizoaffective disorder and psychotic disorder NOS, because there was no evidence of a nexus between the Veteran's acquired psychiatric disabilities and active service.  Generally, service connection requires medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).
Included in the items of evidence received subsequent to RO's December 2004 decision is a nurse practitioner's opinion that it is as likely as not that the Veteran developed psychosis in service.  In a June 2011 letter, she noted that the Veteran's treatment records from True Behavioral Healthcare (TBI) indicate that the Veteran stated that he began having paranoia in service and had hallucinations prior to discharge.  

It appears to the Board that the Veteran's statements referred to by the June 2011 opinion are new in that it does not appear that he referenced any inservice symptoms in the prior claim.  It was simply contended that the Veteran felt his mental health disorder should be service-connected.  The Board believes that such current assertion in connection with the June 2011 opinion meet the low threshold for new and material evidence set forth in Shade.  Accordingly, the claim has been reopened.  


ORDER

New and material evidence has been received to reopen the claim of service connection for an acquired psychiatric disability, to include schizoaffective disorder and psychotic disorder NOS.  The appeal is granted to this extent, subject to the following remand.


REMAND

Review of the Veteran's service treatment records show he sought treatment for stress in July 1998 after allegedly assisting police in a murder investigation.  He reported being unable to eat or sleep for 3 to 4 days.  As such, a medical examination is necessary to determine whether or not the Veteran's current acquired psychiatric disabilities are related to service.  See 38 C.F.R. § 3.159(c)(4), McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for a VA psychiatric examination by a psychiatrist, if possible.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  The examiner should clearly report all acquired mental health disorders diagnosed on examination.

The examiner is requested to respond to the following: 

Is it at least as likely as not (a 50% or higher degree of probability) that any diagnosed acquired mental health disorder was manifested during service, within one year of discharge from service, or is otherwise causally related to service?

Detailed reasons for all opinions should be provided.  The examiner should include a discussion of the significance of any psychiatric symptoms noted in the service treatment records. 

2.  For the purpose of avoiding further remand, the RO should review the examination report/opinion to ensure that it is responsive to the above directives.  If not, the RO should return the report/opinion to the examiner for an addendum.

3.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the issue of whether service connection is warranted for any diagnosed acquired mental health disability.  If the claim remains denied, the RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


